             Case 3:18-cv-05750-WHA Document 48 Filed 07/03/19 Page 1 of 3




1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
3
     LAW OFFICES OF TODD M. FRIEDMAN,
     P.C.
4    21550 Oxnard St., Suite 780
5    Woodland Hills, CA 91367
     Phone: 877-206-4741
6
     Fax: 866-633-0228
7    tfriedman@ toddflaw.com
     abacon@toddflaw.com
8
     Attorneys for Plaintiff
9

10
                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
11

12
     ABANTE ROOTER AND                             )    Case No.
13   PLUMBING INC., individually and               )
14   on behalf of all others similarly             )    3:18-cv-05750-WHA
     situated,                                     )
15
     Plaintiff,                                    )    JOINT STIPULATION OF
16                                                 )    DISMISSAL OF ACTION
17
           vs.                                     )    WITHOUT PREJUDICE.
                                                   )
18   LEAD EXCEL, INC., and DOES 1                  )
19   through 10, inclusive, and each of            )
     them,                                         )
20
     Defendant.                                    )
21                                                 )
22
           NOW COME THE PARTIES by and through their attorneys to respectfully
23
     move this Honorable Court to dismiss this matter in its entirety without prejudice,
24
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear
25
     their own costs and attorney fees. A proposed order has been concurrently
26
     submitted to this Court.
27

28         ///



                                      Stipulation to Dismiss- 1
            Case 3:18-cv-05750-WHA Document 48 Filed 07/03/19 Page 2 of 3




1                       Respectfully submitted this 3rd Day of July, 2019,
2
                                          By: s/ Todd M. Friedman, Esq.
3                                             Todd M. Friedman
4                                             Attorney for Plaintiff
5
                                             By: s/ Ron Taylor Jr. _
6                                                   Ron Taylor Jr.
7
                                               Attorney for Defendant

8

9                                  Signature Certification
10         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
11
     Policies and Procedures Manual, I hereby certify that the content of this
12
     document is acceptable to counsel for Defendant and that I have obtained their
13
     authorization to affix their electronic signature to this document.
14

15   Dated: July 3, 2019 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16

17
                                   By: _s/ Todd M. Friedman
                                        Todd M. Friedman ESQ.
18
                                         Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
             Case 3:18-cv-05750-WHA Document 48 Filed 07/03/19 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on July 3, 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 3, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
     Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
